DETAILED ACTION

      Allowable Subject Matter	

	Claims 1-2, 4-11, 13-22 are allowed. Claims 1-2, 4-5, 15, and 21 have been amended. Claims 3 and 12 have been cancelled.
The following is an examiner’s statement of reasons for allowance: The closest prior art issued to Patent No.: US 8,533,489 B2 to Roeder et al et al (hereafter referenced as Roeder), in view of Patent No.: US 8,769,655 B2 to Gould, in further view of Pub.No.: US 2007/0136603 A1 to Kuecuekyan fails to teach or suggest “obtain, from the second entity, an indication that the sensitive data represented by the token has been deleted at the second entity as a result of an expiration of the time-to-live; and as a result of obtaining the indication, delete the token and the first portion of the sensitive data.” 
Roeder in view of Gould, in further view of Kuecuekyan simply offers  a search token  generated by the client device which comprises an index entry  that when sent back to the client device from the server comprises encrypted sensitive document identifiers and further illustrates that the user's documents may contain sensitive information, including the entity which administers the remote repository and a data object/authToken which can be created with the one or more matching credential identifiers/nonsensitive data that match the successfully validated credentials and represents sensitive data in which the authToken can also include one or more of an expiration date, but doesn’t offer “obtain, from the second entity, an indication that the sensitive data represented by the token has been deleted at the second entity as a result of an expiration of the time-to-live; and as a result of obtaining the indication, delete the token and the first portion of the sensitive data cited in the amended claim language.  	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433